Citation Nr: 1432184	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total right knee replacement due to arthritis.

2.  Entitlement to service connection for a total left knee replacement due to arthritis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1944 to August 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral knee disabilities.  

In January 2010, the Board remanded the case for further action by the originating agency.  The case returned to the Board and in April 2011, the claims for entitlement to service connection for bilateral knee disabilities were denied.  The Veteran appealed the denial of the claims to the Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a Joint Motion for Remand filed by the parties vacating the April 2011 decision and remanding the claims back to the Board.   

The appeal was again remanded in July 2012 to allow for the scheduling of a hearing before the Board at the RO.  The hearing was scheduled for April 2013, but the Veteran failed to appear without providing good cause for his absence.  When the case returned to the Board in May 2013, the hearing request was treated as withdrawn in accordance with 38 C.F.R. § 20.704(d) (2012).  At that time, the Board again remanded the case for the procurement of a supplemental VA medical opinion and readjudication.  The appeal has once again returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to allow the Veteran an opportunity to testify at a hearing before the Board scheduled at the RO for August 19, 2014.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his representative notice of the hearing scheduled for August 19, 2014 before a Veterans Law Judge of the Board at the St. Petersburg RO.  The hearing and notice must be conducted in accordance with 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



